Citation Nr: 0030722	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  97-13 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right knee disorder, to include arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating determination of 
the Phoenix Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for postoperative 
degenerative arthritis of the right knee.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for right 
knee arthritis when it issued an unappealed rating decision 
in September 1991.

2.  Evidence submitted since the September 1991 rating 
decision bears directly or substantially upon the issue at 
hand, is not duplicative or cumulative, and must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the September 1991 decision, wherein 
the RO denied entitlement to service connection for arthritis 
of the right knee, is new and material, and the veteran's 
claim for service connection is reopened.  38 U.S.C. A. 
§§ 5104, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 
20.1103 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

If not shown during service, service connection may be 
granted for osteoarthritis if manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (2000).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).




Finality-New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (2000).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).


The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, U.S. Vet. App. No. 95-638 (April 7, 1999); Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Wilkinson v. Brown, 8 Vet. App. 263 
(1993).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).

Factual Background

The evidence which was of record prior to the September 1991 
decision wherein the RO denied entitlement to service 
connection for degenerative arthritis of the right knee is 
reported in pertinent part below.

Evidence available at the time of the RO's previous denial 
consisted of the veteran's service medical records and a June 
1956 statement from the veteran's private physician, N. R., 
M.D., which indicated that x-rays taken showed some marginal 
condensation of bone in the upper portion of the right 
sacroiliac articulation which was suggestive of early right 
sacroiliac arthritis.  

The RO noted that service medical records showed no findings, 
complaints, treatment, or diagnoses of a right knee 
condition.  The RO also indicated that it had reviewed Dr. 
NR's statement.  In denying service connection, the RO found 
that there was no evidence to show that disease or injury of 
the right knee was incurred in or aggravated during military 
service.  The RO also found that there was no evidence to 
show that arthritis of the right knee was incurred in or 
aggravated during military service or manifested to a 
compensable degree within one year of presumptive service.  

Evidence received subsequent to the September 1991 denial 
includes 1996 VA medical treatment records showing the 
veteran has severe degenerative joint disease with complete 
loss of articulator cartilage of the right medial aspect of 
the right knee; the June 1997 testimony of the veteran; and 
private treatment records from Pacific Medical Center, 
received in August 1997, covering the period from November 
1965 to January 1966.  


The Board finds that the evidence added to the record since 
the September 1991 decision directly addresses the issue on 
appeal.  At the time of the previous denial, the veteran was 
not shown to have a right knee disorder or a right knee 
disability.  The treatment records added to the record 
demonstrate that the veteran currently has a right knee 
disability, which includes degenerative joint disease of the 
right knee.  

The testimony of the veteran was also not available for 
review at the time of the previous denial.  At the time of 
his hearing, the veteran indicated that he sustained an 
injury to his right leg, which required wearing a cast for a 
period of 5 to 6 weeks.  The veteran also indicated that 
although the service medical records made reference to his 
left leg, it was really his right leg that sustained the 
injury.  He also stated that he had been told by two 
orthopedic surgeons that he had had an old break in his knee 
where the cartilage had been.  

The Board also observes that significant changes in the law 
have been made since the RO's January 1997 rating 
determination.  At the time of its previous denial, the RO 
found that there was no possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome.  

The Board notes that United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Court of Appeals") ruled 
that the Court of Appeals for Veterans Claims (Court) erred 
in adopting the test articulated in Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome". Colvin, 1 Vet. App. at 174

The Court clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  Rather, it was 
the specified bases for the final disallowance that had to be 
considered in determining whether the newly submitted 
evidence was probative.

The Court then announced a three step test with respect to 
new and material cases.  Under the Elkins test, VA had to 
first determine whether the veteran had submitted new and 
material evidence under § 3.156 to reopen the claim; and if 
so, VA had to determine whether the claim was well grounded 
based on a review of all the evidence of record; and lastly; 
if the claim was well grounded, VA had to proceed to evaluate 
the merits of the claim but only after ensuring that the duty 
to assist has been fulfilled.  Elkins v. West, 12 Vet. App. 
209, 218- 19 (1999).  

The Board observes that newly enacted legislation does away 
with the requirement of well-groundedness, thereby altering 
the second prong of the Elkins three prong test.  H.R. 4864, 
the "Veterans Claims Assistance Act of 2000", signed into 
law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(c).

The Board further observes that the Court has held that it 
may be prejudicial for the Board to reopen a claim on the 
basis of new and material evidence and then decide that claim 
on the merits, prior to consideration of the claim on the 
merits by the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
In the instant case, the RO has not had the opportunity to 
review this matter in light of the newly enacted legislation.  

The newly added evidence, being neither duplicative nor 
cumulative, in conjunction with the newly enacted 
legislation, bears directly and substantially upon the issue 
at hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 





In light of the foregoing, the Board must conclude that the 
veteran has submitted "new" and "material" evidence to reopen 
his claim for service connection for a right knee disorder, 
including degenerative joint disease.  38 C.F.R. § 3.156.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for right 
knee disorder, to include arthritis of the knee, the appeal 
is granted to this extent.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The newly enacted legislation provides that upon receipt of a 
complete or substantially complete application, the Secretary 
shall notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(b)(3).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(c).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(d).  

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, alters former 38 U.S.C.A. 
§ 5107, and now provides as follows:


(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. When there 
is an approximate balance of positive and 
negative evidence regarding any issue 
material to the determination of a 
matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5107.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request 
that the veteran identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers 
who may possess additional records 
referable to treatment of degenerative 
arthritis of the right knee.  

After obtaining any necessary 
authorization or medical releases from 
the veteran, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  The RO should also request that 
the veteran provide the names and 
addresses of the two orthopedic surgeons 
that he made reference to at the time of 
his June 1997 personal hearing who 
indicated that he had an old break in his 
leg which extended up into the cartilage.  
After obtaining proper authorization from 
the veteran, the RO should obtain any 
treatment records from these physicians 
and associate them with the claims 
folder.  

2.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate available medical specialist 
for the purpose of ascertaining the 
nature, extent of severity, and etiology 
of degenerative arthritis of the right 
knee.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  Any further indicated 
special studies should be conducted.  The 
examiner must be requested to express an 
opinion as to whether it is at least as 
likely as not that degenerative arthritis 
of the right knee is secondary to any 
incident of service origin.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claim of entitlement to service 
connection for a right knee disorder, to 
include arthritis of the right knee, on a 
de novo basis, with consideration of 
recently enacted legislation.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure without good cause shown to 
report for a scheduled VA examination may adversely affect 
the outcome of his claim.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 14 -


- 1 -


